DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2020 has been entered.
 
Status of the Claims
Claims 26 and 30-41 are pending.
Claims 26 and 36-41 are presently withdrawn from consideration as directed to a non-elected invention.  Newly submitted claims 36-41 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Inventions of Claims 30-35 and that of Claims 36-41 are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be independently useful as either immediate or sustained release dosage forms of metformin and the inventions are deemed patentably distinct 
Claims 30-35 are presented for examination.
Claims 30-35 are rejected.

Claim Objections
While not under substantive examination, the Examiner notes that Claim 26 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 26 purports to depend from Claim 18, which has been cancelled.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 indicates that the metformin is present in an amount not in excess of the amount needed to form a saturated solution of metformin: as Claim 30 defines the amount of metformin present, it is unclear what practical effect the limitations of Claim 35 impose upon the limitations of Claim 30 from which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler (U.S. 8,318,210), in view of Draper (WO2011/150506), Sanghvi (U.S. PGPub. 2004/0109891), Venkatesh (U.S. PGPub. 2010/0330150), Oshlack (U.S. 5,472,712), Freese (U.S. PGPub. 2003/0171407), Murtaza (Ghulam Murtaza, Ethylcellulose Microparticles: A Review, 69 Drug Res. 11 (2012)), and Castan (U.S. 7,906,145) (of record in parent ‘000 application).
Applicants Claims are directed to a composition containing on one hand a solid composition of metformin combined with a polymer extended-release coating, which in dependent Claims 31 and 33 is narrowed to cellulosic polymers including ethylcellulose, and as the second portion of the composition an immediate release form of metformin in combination with osmogents, suspending agents, and excipients, with the content of metformin being about 100mg/ml, and an osmolality of between about 1-20 osmol/kg.  Applicants Claims, particularly Claim 30 recite language describing the manner in which the composition is to behave under certain circumstances.  “A patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (internal citation omitted). ...See Schreiber at 1477-78 (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  Applicants have by this language described their composition not by what the composition itself is, but rather what the composition, under certain circumstances, does.  Referring back to applicants own disclosure, the examiner has determined that the configuration of materials which gives rise to the claimed behavioral parameters is represented by a composition whereby a solution of metformin hydrochloride and HPMC as a binding agent e.g., AVICEL) and xanthan gum.  See Specification, Example 5.  The examiner has concluded that art which renders obvious this configuration must necessarily possess the behavioral properties applicants claim, because it is well established that "products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Where an otherwise valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978) (holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of the alleged functional property).  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  Dependent Claim 32 defines the viscosity the composition is to possess, Claim 34 indicates that the “osmogent” claimed includes xylitol, and Claim 35 indicates that the metformin is present in an amount not in excess of the amount needed to form a saturated solution of metformin: as Claim 35 depends from Claim 30 which defines the amount of metformin present, metformin concentrations addressing the limitations of Claim 30 will be considered sufficient to address the limitations of Claim 35.  

Tengler does not exemplify the use of metformin HCl in such immediate/sustained release liquid compositions; neither is the specific configuration of ethylcellulose coated metformin microparticles giving rise to the properties claimed described.
Draper indicates that the liquid phases themselves of orally deliverable pharmaceutical dosage forms provide the capacity for immediate drug release by virtue of the active so formulated being available in a pre-dissolved state, e.g. an aqueous solution.  (Pg. 16, L.7-11).

Venkatesh described alternative embodiments of sustained-release coated drug cores, In particular drug cores coated by a layer of plasticized water-insoluble polymer.  [0064].  Venkatesh indicates that at the time of the instant invention, inert cores comprising microcrystalline cellulose were known to be usefully employed in providing such drug-containing cores when a drug combined with a binder are applied thereto, particularly resulting in particles having sizes of less than 500 microns, or less than about 200 microns.  [0072].  Suitable binders for use in formulating the drug-cores include the hydroxypropylmethylcellulose of the exemplified embodiments and the teachings of Sanghvi.  [0074].  Suitable water-insoluble polymers used as core coatings include ethylcellulose, and suitable plasticizers for use with these coatings include dibutyl sebacate which applicants exemplify.  [0093-96].  Metformin is a particularly recited high-dose drug particularly suited for formulating in such a sustained-release core. [0107].
Oshlack (Col.7, L.53 – Col.8, L.43; Col.9, L.14-30), Freese ([0031; 0040; 0057; 0065]), and Murtaza (Pg. 12-13 & 20) establish that ethylcellulose sustained release coatings are impermeable and provide for the improved stability of dosage forms onto which they are applied, where the rate of release of drugs coated by ethylcellulose layers may be altered by adjusting any of a variety of variables, including delaying release by increasing the molecular weight of the 
Castan describes orally deliverable suspensions of active agent designed to remain stable, meaning maintain a defined release profile, during shelf storage.  (Abs.).  Castan indicates this is achieved by suspending microparticles of an active agent coated by a coating material including each of the instantly claimed ethyl cellulose in a suspension liquid containing the active agent.  (Col.6, L.54 – Col.10, L.25).  Active principles capable of being so formulated include the instantly claimed metformin.  (Col.12, L.14-21).  Castan maintains stability of the dosage form by saturating the liquid phase with active principle to suppress or virtually eliminate diffusion of the active agent contained in the micropellets to the liquid medium,” which would maintain an equivalent osmolality of 1 per applicants definition of the term.  (Col.9, L.66 – Col.10, L.5).
At the time of the instant invention, therefore, the skilled artisan was aware of the advantages associated with providing drugs such as metformin in a sustained-release liquid formulation, particularly one where the liquid formulation contained sustained-release agent coated drug particles suspended by use of thixotropic agents such as cellulose derivatives and xanthan gum, and optionally where the composition contained an immediate release portion of agent.  The skilled artisan would also be aware that the liquid carrier itself suitably serves as the immediate release portion of an orally deliverable combination immediate/sustained release liquid dosage form.  The skilled artisan would know the suitability of providing a metformin sustained-release drug particle by coating a combination of metformin HCl and a binder such as HPMC onto an inert core, then providing such a coated inert core with a release-modifying coating such as a plasticized ethylcellulose.  The skilled artisan would understand that 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of microcrystalline cellulose beads coated by a metformin HCl/HPMC solution which is then overcoated by a release-sustaining coating combining ethylcellulose and dibutyl sebacate, which is then suspended in an aqueous solution of metformin HCl thickened by 
Concerning any differences between precise amounts or ranges of concentrations or osmolalities or viscosities claimed, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where, as here, the art suggests the desirability or effect which the active agent or viscosity of the solution described is to provide, each of the active agent amounts, osmolality, or viscosity of the solution claimed is properly considered a result-effective variable subject to optimization through nothing more inventive than the routine experimentation of the skilled artisan.

Response to Arguments
Applicant's arguments filed 7 October 2020 have been fully considered.
Applicants’ arguments concerning the Kumar declaration remain unpersuasive for the reasons set forth previously.  In addition, as set forth above, the Castan reference establishes that adjusting the osmolality of a suspension vehicle containing microparticles suspended therein was, at the time of the instant application, known to prevent leaching of active agents from the particles so suspended.  Furthermore, each of the Oshlack, Freese, and Murtaza references establish the expectation in the mind of the skilled artisan that applying an ethylcellulose In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  As such, applicants piecemeal analysis pointing out, in regard to each individual reference, that none of the references, considered in isolation, describe the invention claimed are unpersuasive, as are applicants arguments concerning various portions of each reference that the Examiner has neither relied on, nor which effectively serve to teach away from the combination proposed by the examiner.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), see also In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (all elements of each prior art reference need not 
Applicants arguments concerning the number of metformin alternatives described by Tengler are unpersuasive, because it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants assertion that Tengler fails to address the leaching problem applicants observe, or that Draper fails to solve the problem of formulating extended release formulations of metformin are irrelevant to the prima facie case of obviousness set forth, because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).
The examiner does not rely on Tengler to establish the osmolality of the composition, so applicants’ arguments to this point are moot.  See Keller & Kotzab, supra.  In a similar manner, applicants arguments concerning portions of Venkatesh and Sanghvi, art analogous to the instant claims and therefore properly relied on, see Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010) (the scope of analogous art is to be considered broadly), Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008) (Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would See Keller & Kotzab, supra.
Applicants’ arguments concerning the Castan reference are unpersuasive, as Castan describes employing a solution osmolality overlapping and therefore rendering obvious that set forth by the instant claims.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613